DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicants arguments filed on 10/28/2021 are fully considered as follows:
	Applicant argues the 35 USC 101 rejection to the claims should not be maintained in view of the amendments. This argument is persuasive in view of the amendments. Therefore the rejection is not maintained.
	Applicant argues the 35 USC 102 and 103 rejections to the claims should not be maintained in view of Ahn neither discloses nor suggests such operations of the claimed circuitry. Ahn neither discloses nor suggests to set work contents of work job programs stored in a storage device in accordance with content designation inputs, wherein each of the work job programs define an operation pattern of a robot, and wherein each of the work contents defines a change in an environment of the robot according to the operation pattern. Each of receiving the cleaning start command, and finding the uncleaned region is not a result of estimation based on work contents associated with work job programs. Rather, these are a result of actual execution of the programs. However, in view of the amendments a new ground of rejection is below.
	Ahn neither disclosed nor suggests estimate an execution environment of the selected work job based on one or more work contents associated with the one or more prior work job programs in the storage device without actually executing the execution flow. However, in view of the amendments a new ground of rejection is below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 18-24, 27-31, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn (US 20190321979 A1) in view of Watanabe (US 20040133312 A1)
Regarding claim 1, Ahn teaches A programming support apparatus comprising: ([0037] FIG. 2 is a block diagram of a robot cleaner ))
circuitry configured to: (Fig. 2 element 20 control unit)
set work contents of work job programs stored in a storage device in accordance with content designation input ([0069] The robot cleaner 1 may further include a storage unit 80 that stores various information such as status information, position information, cleaning mode, and obstacle information.), 
set environmental conditions of the work job programs in accordance with environment designation input, wherein each of the environmental conditions defines an environmental condition for executing the operation pattern; ([0053] The input unit 30 may include one or more input buttons. The input button may be provided on an upper surface of the body 10 so as to allow the user to easily press the input button. The user may input a command for controlling the robot cleaner 1 through the input button [0054] As an example, it is possible to input, through the input button, an identification command for identifying a cleaning region, a cleaning map, obstacle information, and the like, a setting command for setting a traveling method and the like, a cleaning start command, a cleaning end command, a return command for returning to a charging stand, or the like [0074] when the robot cleaner 1 receives a cleaning start command (S1),)
select a work job program positioned after one or more prior work job programs in the execution flow; ([0074] the robot cleaner performs cleaning while traveling in a set travel mode (S2). [0085] the control unit 20 controls the driving unit 34 such that the robot cleaner 1 moves from a current position to one point in the found uncleaned region or to one point around the found uncleaned region (S7). [0086] the robot cleaner 1 may search for the charging stand while performing wall-following from the moved point (S8).);
AMENDMENTPAGE 3 OF 18Do. No. FP17-111 1-OOUS-YSKSERIAL No. 16/655254modify the execution flow in response to determining that the estimated execution environment does not satisfy the environmental condition; (Fig. 3 flowchart yes or no arrows [0078] In the course of performing the cleaning in the robot cleaner 1, the control unit 20 may determine whether or not a condition for returning to the charging stand is satisfied (S4).);)
generate an operation program based on the modified execution flow; and (Fig. 3)
transmit the operation program to control the robot based on the operation program. (Claim 1 a controller configured to control the driving device,)
Ahn does not expressly disclose but Watanabe discloses wherein each of the work job programs defines an operation pattern of a robot(Fig. 4 section x and z), and wherein each of the work contents defines a change in an environment of the robot according to the operation pattern; (Fig. 4 workpiece placed on table or pallet)
register the work contents and the environmental conditions in the storage device so that the work contents and the environmental conditions are associated with the work job programs, ([0042] a plurality of executing programs in which an operation command is realized depending on the operation status of a robot are stored)
estimate an execution environment of the selected work job based on one or more work contents associated with the one or more prior work job programs in the storage device without actually executing the execution flow; (Fig. 4 section x and z)
generate an execution flow sequentially including a plurality of work job programs selected from the work job programs in accordance with a flow designation input; (Fig. 6 execution order [0063] Thus, starting from the execution order x of “1” indicated by the index j, the index i specifying an executing program is sequentially incremented from “1”, and an executing program assigned the execution order of “1” is detected in all executing programs in the operation group. If it is determined by the determination section y that the executing program is to be executed, then the program stored in the execution section z is executed)
In this way, the system of Watanabe includes A robot control unit for controlling a robot mechanism unit. Like Ahn, Watanabe is concerned with robot control.
Therefore, from these teachings of Ahn and Watanabe, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Watanabe to the system of Ahn since doing so would enhance the system by allowing an industrial robot to which an operation command can be easily issued.
Regarding claim 3, Ahn teaches89FP17-1111-OOUS-YSK wherein the execution flow includes a first work job program and a second work job program, in this order, and the circuitry is further configured to: (Fig. 2 element 20 control unit Fig. 3 S2 and S7 [0074] the robot cleaner performs cleaning while traveling in a set travel mode (S2). [0085] the control unit 20 controls the driving unit 34 such that the robot cleaner 1 moves from a current position to one point in the found uncleaned region or to one point around the found uncleaned region (S7)
stimate the execution environment of the second work job program based, at least in part, on a work content associated with the first work job program in the storage device; and (Fig. 3 S2 flows to S7 [0090] when the robot cleaner 1 enters a cleaning completed region before recognizing the charging stand during the wall-following process, the control unit 20 may control the driving unit 34 such that the robot cleaner 1 gets out of the cleaning completed region and moves to an uncleaned region (returning to step S6))
modify the execution flow in response to determining that the estimated execution environment of the second work job program does not satisfy the environmental condition associated with the second work job program.  (Fig. 3 flowchart yes or no arrows [0090] when the robot cleaner 1 enters a cleaning completed region before recognizing the charging stand during the wall-following process, the control unit 20 may control the driving unit 34 such that the robot cleaner 1 gets out of the cleaning completed region and moves to an uncleaned region (returning to step S6)) 
Regarding claim 4, Ahn teaches wherein the execution flow includes the first work program job, the second work job program, and a third work job program, in this order, and the circuitry is further configured to: (Fig. 2 element 20 control unit Fig. 3 S2, S7, and S8  [0074] the robot cleaner performs cleaning while traveling in a set travel mode (S2). [0085] the control unit 20 controls the driving unit 34 such that the robot cleaner 1 moves from a current position to one point in the found uncleaned region or to one point around the found uncleaned region (S7) [0086] After the robot cleaner 1 moves to the one point, the robot cleaner 1 may search for the charging stand while performing wall-following from the moved point (S8).)
estimate the execution environment of the second work job program based, at least in part, on the work content associated with the first work job program in the storage device; (Fig. 3 S2 flows to S7 [0090] when the robot cleaner 1 enters a cleaning completed region before recognizing the charging stand during the wall-following process, the control unit 20 may control the driving unit 34 such that the robot cleaner 1 gets out of the cleaning completed region and moves to an uncleaned region (returning to step S6));
estimate the execution environment of the third work job program by updating the estimated execution environment of the second work job program based, at least in part, on the work content associated with the second work job program in the storage device; and ([0089] the charging stand is recognized in the wall-following process (S9));
modify the execution flow in response to determining that the estimated execution environment of the third work job program does not satisfy the environmental condition associated with the third work job program ([0089] When the charging stand is recognized in the wall-following process (S9), the robot cleaner 1 may perform docking to the charging stand (S8). [0090] On the other hand, when the robot cleaner 1 enters a cleaning completed region before recognizing the charging stand during the wall-following process, the control unit 20 may control the driving unit 34 such that the robot cleaner 1 gets out of the cleaning completed region and moves to an uncleaned region (returning to step S6)) 
Regarding claim 18, Ahn teaches A robot system comprising([0037] FIG. 2 is a block diagram of a robot cleaner ): the programming support apparatus according to claim 1 the robot (Fig. 1 element 1 robot cleaner); and AMENDMENTPAGE 5 OF 18Do. No. FP17-111 1-OOUS-YSK SERIAL No. 16/655254a controller configured to control the robot in accordance with the operation program transmitted from the programming support apparatus.   (Fig. 2 element 20 control unit [0038] FIG. 3 is a diagram for describing a control method of a robot cleaner of the present invention.)
Regarding claim 19, Ahn teaches A programming support method comprising: ([0037] FIG. 2 is a block diagram of a robot cleaner )
setting work contents of work job programs stored in a storage device in accordance with content designation input ([0069] The robot cleaner 1 may further include a storage unit 80 that stores various information such as status information, position information, cleaning mode, and obstacle information.), 
setting environmental conditions of the work ob programs in accordance with environment designation input, wherein each of the environmental conditions defines an environmental condition for executing the operation pattern; ([0053] The input unit 30 may include one or more input buttons. The input button may be provided on an upper surface of the body 10 so as to allow the user to easily press the input button. The user may input a command for controlling the robot cleaner 1 through the input button [0054] As an example, it is possible to input, through the input button, an identification command for identifying a cleaning region, a cleaning map, obstacle information, and the like, a setting command for setting a traveling method and the like, a cleaning start command, a cleaning end command, a return command for returning to a charging stand, or the like [0074] when the robot cleaner 1 receives a cleaning start command (S1),)
selecting a work job program positioned after one or more prior work job programs in the execution flow; ([0074] the robot cleaner performs cleaning while traveling in a set travel mode (S2). [0085] the control unit 20 controls the driving unit 34 such that the robot cleaner 1 moves from a current position to one point in the found uncleaned region or to one point around the found uncleaned region (S7). [0086] the robot cleaner 1 may search for the charging stand while performing wall-following from the moved point (S8).);
SERIAL No. 16/655254modifying the execution flow in response to determining that the estimated execution environment does not satisfy the environmental condition; (Fig. 3 flowchart yes or no arrows [0078] In the course of performing the cleaning in the robot cleaner 1, the control unit 20 may determine whether or not a condition for returning to the charging stand is satisfied (S4).);)
generating an operation program based on the modified execution flow, (Fig. 3) and transmitting the operation program to control the robot based on the operation program.   (Claim 1 a controller configured to control the driving device,)
Ahn does not expressly disclose but Watanabe discloses wherein each of the work job programs defines an operation pattern of a robot (Fig. 4 section x and z), and wherein each of the work contents defines a change in an environment of the robot according to the operation pattern; (Fig. 4 workpiece placed on table or pallet)
registering the work contents and the environmental conditions in the storage device so that the work contents and the environmental conditions are associated with the work job programs; ([0042] a plurality of executing programs in which an operation command is realized depending on the operation status of a robot are stored)
generating an execution flow sequentially including a plurality of work job programs selected from the work job programs in accordance with a flow designation input; (Fig. 6 execution order [0063] Thus, starting from the execution order x of “1” indicated by the index j, the index i specifying an executing program is sequentially incremented from “1”, and an executing program assigned the execution order of “1” is detected in all executing programs in the operation group. If it is determined by the determination section y that the executing program is to be executed, then the program stored in the execution section z is executed) 
estimating an execution environment of the selected work job based on one or more work contents associated with the one or more prior work job programs in the storage device without actually executing the execution flow; AMENDMENTPAGE 6 OF 18Do. No. FP 17-1111 -OOUS-YSK (Fig. 4 section x and z)
In this way, the system of Watanabe includes A robot control unit for controlling a robot mechanism unit. Like Ahn, Watanabe is concerned with robot control.
Therefore, from these teachings of Ahn and Watanabe, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Watanabe to the system of Ahn since doing so would enhance the system by allowing an industrial robot to which an operation command can be easily issued.
Regarding claim 20, Ahn teaches A non-transitory memory device having instructions stored thereon that, in response to execution by a processing device, cause the processing device to perform operations comprising: ([0037] FIG. 2 is a block diagram of a robot cleaner, element 80 Storage unit, element 20 control unit)
setting work contents of work job programs stored in a storage device in accordance with content designation input ([0069] The robot cleaner 1 may further include a storage unit 80 that stores various information such as status information, position information, cleaning mode, and obstacle information.), 
setting environmental conditions of the work job programs in accordance with environment designation input, wherein each of the environmental conditions defines an environmental condition for executing the operation pattern; AMENDMENTPAGE 7 OF 18Do. No. FP17-111 1-OOUS-YSK ([0053] The input unit 30 may include one or more input buttons. The input button may be provided on an upper surface of the body 10 so as to allow the user to easily press the input button. The user may input a command for controlling the robot cleaner 1 through the input button [0054] As an example, it is possible to input, through the input button, an identification command for identifying a cleaning region, a cleaning map, obstacle information, and the like, a setting command for setting a traveling method and the like, a cleaning start command, a cleaning end command, a return command for returning to a charging stand, or the like [0074] when the robot cleaner 1 receives a cleaning start command (S1),)
selecting a work job program positioned after one or more prior work job programs in the execution flow; ([0074] the robot cleaner performs cleaning while traveling in a set travel mode (S2). [0085] the control unit 20 controls the driving unit 34 such that the robot cleaner 1 moves from a current position to one point in the found uncleaned region or to one point around the found uncleaned region (S7). [0086] the robot cleaner 1 may search for the charging stand while performing wall-following from the moved point (S8).);
modifying the execution flow in response to determining that the estimated execution environment does not satisfy the environmental condition;  (Fig. 3 flowchart yes or no arrows [0078] In the course of performing the cleaning in the robot cleaner 1, the control unit 20 may determine whether or not a condition for returning to the charging stand is satisfied (S4).);)
generating an operation program based on the modified execution flow; and (Fig. 3)
transmitting the operation program to control the robot based on the operation program. (Claim 1 a controller configured to control the driving device,)
Ahn does not expressly disclose but Watanabe discloses wherein each of the work job programs defines an operation pattern of a robot (Fig. 4 section x and z), and wherein each of the work contents defines a change in an environment of the robot according to the operation pattern; (Fig. 4 workpiece placed on table or pallet)
SERIAL No. 16/655254registering the work contents and the environmental conditions in the storage device so that the work contents and the environmental conditions are associated with the work job programs, ([0042] a plurality of executing programs in which an operation command is realized depending on the operation status of a robot are stored)
generating an execution flow sequentially including a plurality of work job programs selected from the work job programs in accordance with a flow designation input, (Fig. 6 execution order [0063] Thus, starting from the execution order x of “1” indicated by the index j, the index i specifying an executing program is sequentially incremented from “1”, and an executing program assigned the execution order of “1” is detected in all executing programs in the operation group. If it is determined by the determination section y that the executing program is to be executed, then the program stored in the execution section z is executed)
estimating an execution environment of the selected work job based on one or more work contents associated with the one or more prior work job programs in the storage device without actually executing the execution flow; (Fig. 4 section x and z)
In this way, the system of Watanabe includes A robot control unit for controlling a robot mechanism unit. Like Ahn, Watanabe is concerned with robot control.
Therefore, from these teachings of Ahn and Watanabe, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Watanabe to the system of Ahn since doing so would enhance the system by allowing an industrial robot to which an operation command can be easily issued.
Regarding claim 21, Ahn teaches wherein the execution flow includes a first work job program and a second work job program, in this order, AMENDMENTPAGE 8 OF 18Do. No. FP17-111 1-OOUS-YSK (Fig. 2 element 20 control unit Fig. 3 S2 and S7 [0074] the robot cleaner performs cleaning while traveling in a set travel mode (S2). [0085] the control unit 20 controls the driving unit 34 such that the robot cleaner 1 moves from a current position to one point in the found uncleaned region or to one point around the found uncleaned region (S7)
SERIAL No. 16/655254wherein estimating the execution environment includes estimating the execution environment of the second work job program based, at least in part, on a work content associated with the first work job program in the storage device, and (Fig. 3 S2 flows to S7 [0090] when the robot cleaner 1 enters a cleaning completed region before recognizing the charging stand during the wall-following process, the control unit 20 may control the driving unit 34 such that the robot cleaner 1 gets out of the cleaning completed region and moves to an uncleaned region (returning to step S6))
wherein modifying the execution flow includes modifying the execution flow in response to determining that the estimated execution environment of the second work job program does not satisfy the environmental condition associated with the second work job program.  (Fig. 3 flowchart yes or no arrows [0090] when the robot cleaner 1 enters a cleaning completed region before recognizing the charging stand during the wall-following process, the control unit 20 may control the driving unit 34 such that the robot cleaner 1 gets out of the cleaning completed region and moves to an uncleaned region (returning to step S6))
Regarding claim 22, Ahn teaches wherein the execution flow includes the first work program job, the second work job program, and a third work job program, in this order, (Fig. 2 element 20 control unit Fig. 3 S2, S7, and S8  [0074] the robot cleaner performs cleaning while traveling in a set travel mode (S2). [0085] the control unit 20 controls the driving unit 34 such that the robot cleaner 1 moves from a current position to one point in the found uncleaned region or to one point around the found uncleaned region (S7) [0086] After the robot cleaner 1 moves to the one point, the robot cleaner 1 may search for the charging stand while performing wall-following from the moved point (S8).)
wherein estimating the execution environment includes: 
estimating the execution environment of the second work job program based, at least in part, on the work content associated with the first work job program in the storage device; and (Fig. 3 S2 flows to S7 [0090] when the robot cleaner 1 enters a cleaning completed region before recognizing the charging stand during the wall-following process, the control unit 20 may control the driving unit 34 such that the robot cleaner 1 gets out of the cleaning completed region and moves to an uncleaned region (returning to step S6));
estimating the execution environment of the third work job program by updating the estimated execution environment of the second work job program based, at least in part, on the work content associated with the second work job program in the storage device, and ([0089] the charging stand is recognized in the wall-following process (S9));
wherein modifying the execution flow includes modifying the execution flow in response to determining that the estimated execution environment of the third work job program does not satisfy the environmental condition associated with the third work job program.  ([0089] When the charging stand is recognized in the wall-following process (S9), the robot cleaner 1 may perform docking to the charging stand (S8). [0090] On the other hand, when the robot cleaner 1 enters a cleaning completed region before recognizing the charging stand during the wall-following process, the control unit 20 may control the driving unit 34 such that the robot cleaner 1 gets out of the cleaning completed region and moves to an uncleaned region (returning to step S6))
Regarding claim 23, Ahn teaches wherein the work content of the first work job program includes physically manipulating a work object ([0074] the robot cleaner performs cleaning while traveling in a set travel mode (S2).), and wherein the environmental condition includes a condition of the work object, AMENDMENTPAGE 9 OF 18Do. No. FP17-1111-OOUS-YSK ([0074] when the robot cleaner 1 receives a cleaning start command (S1),)
SERIAL No. 16/655254wherein estimating the execution environment includes estimating a state of the work object after execution of the first work job program based, at least in part, on the work content associated with the first work job program in the storage device; and ([0078] In the course of performing the cleaning in the robot cleaner 1, the control unit 20 may determine whether or not a condition for returning to the charging stand is satisfied (S4). [0079] when the condition for returning to the charging stand is satisfied, it is determined that a cleaning end command is input through the input unit 32, the cleaning is completed, or the remaining capacity of the battery reaches a reference remaining capacity, or when the user inputs a return command.);
wherein modifying the execution flow includes modifying the execution flow in response to determining that the estimated state of the work object does not satisfy the environmental condition associated with the second work job program in the storage device.  (Fig. 3 flowchart yes or no arrows [0078] In the course of performing the cleaning in the robot cleaner 1, the control unit 20 may determine whether or not a condition for returning to the charging stand is satisfied (S4).)
Regarding claim 24, Ahn teaches further comprising setting a timing condition identifying a relationship of execution timings between at least two of the plurality of work job programs in accordance with a timing designation input, (Fig. 3 S2 is before S7 [0053] The input unit 30 may include one or more input buttons. The input button may be provided on an upper surface of the body 10 so as to allow the user to easily press the input button. The user may input a command for controlling the robot cleaner 1 through the input button [0054] As an example, it is possible to input, through the input button, an identification command for identifying a cleaning region, a cleaning map, obstacle information, and the like, a setting command for setting a traveling method and the like, a cleaning start command, a cleaning end command, a return command for returning to a charging stand, or the like)
wherein modifying the execution flow includes modifying the execution flow to satisfy the timing condition.  (Fig. 3 flowchart yes or no arrows [0078] In the course of performing the cleaning in the robot cleaner 1, the control unit 20 may determine whether or not a condition for returning to the charging stand is satisfied (S4).)
Regarding claim 27, Ahn teaches wherein modifying the execution flow includes repeating, until the estimated execution environment of the selected work job program satisfies the environmental condition associated with the selected work job program, operations comprising: ([0069] The robot cleaner 1 may further include a storage unit 80 that stores various information such as status information, position information, cleaning mode, and obstacle information.)
modifying the execution flow to modify the one or more prior work job programs; ([0053] The input unit 30 may include one or more input buttons. The input button may be provided on an upper surface of the body 10 so as to allow the user to easily press the input button. The user may input a command for controlling the robot cleaner 1 through the input button [0054] As an example, it is possible to input, through the input button, an identification command for identifying a cleaning region, a cleaning map, obstacle information, and the like, a setting command for setting a traveling method and the like, a cleaning start command, a cleaning end command, a return command for returning to a charging stand, or the like [0074] when the robot cleaner 1 receives a cleaning start command (S1),)
re-estimating the execution environment based on a modification of one or more work contents associated with the modified one or more prior work job programs in the storage device without actually executing the execution flow; and ([0074] the robot cleaner performs cleaning while traveling in a set travel mode (S2). [0085] the control unit 20 controls the driving unit 34 such that the robot cleaner 1 moves from a current position to one point in the found uncleaned region or to one point around the found uncleaned region (S7). [0086] the robot cleaner 1 may search for the charging stand while performing wall-following from the moved point (S8).)
checking whether the re-estimated execution environment satisfies the environmental condition associated with the selected work job program.  ([0074] Referring to FIG. 3, when the robot cleaner 1 receives a cleaning start command (S1), the robot cleaner performs cleaning while traveling in a set travel mode (S2).) 
Regarding claim 28, Ahn teaches  wherein the execution flow includes a first work job program and a second work job program, in this order, AMENDMENTPAGE 11 OF 18Do. No. FP 17-1111 -OOUS-YSK (Fig. 2 element 20 control unit Fig. 3 S2 and S7 [0074] the robot cleaner performs cleaning while traveling in a set travel mode (S2). [0085] the control unit 20 controls the driving unit 34 such that the robot cleaner 1 moves from a current position to one point in the found uncleaned region or to one point around the found uncleaned region (S7)
SERIAL No. 16/655254wherein estimating the execution environment includes estimating the execution environment of the second work job program based, at least in part, on a work content associated with the first work job program in the storage device, and (Fig. 3 S2 flows to S7 [0090] when the robot cleaner 1 enters a cleaning completed region before recognizing the charging stand during the wall-following process, the control unit 20 may control the driving unit 34 such that the robot cleaner 1 gets out of the cleaning completed region and moves to an uncleaned region (returning to step S6))
wherein modifying the execution flow includes modifying the execution flow in response to determining that the estimated execution environment of the second work job program does not satisfy the environmental condition associated with the second work job program.   (Fig. 3 flowchart yes or no arrows [0090] when the robot cleaner 1 enters a cleaning completed region before recognizing the charging stand during the wall-following process, the control unit 20 may control the driving unit 34 such that the robot cleaner 1 gets out of the cleaning completed region and moves to an uncleaned region (returning to step S6))
Regarding claim 29, wherein the execution flow includes the first work program job, the second work job program, and a third work job program, in this order, (Fig. 2 element 20 control unit Fig. 3 S2, S7, and S8  [0074] the robot cleaner performs cleaning while traveling in a set travel mode (S2). [0085] the control unit 20 controls the driving unit 34 such that the robot cleaner 1 moves from a current position to one point in the found uncleaned region or to one point around the found uncleaned region (S7) [0086] After the robot cleaner 1 moves to the one point, the robot cleaner 1 may search for the charging stand while performing wall-following from the moved point (S8).)
wherein estimating the execution environment includes: 
estimating the execution environment of the second work job program based, at least in part, on the work content associated with the first work job program in the storage device; and (Fig. 3 S2 flows to S7 [0090] when the robot cleaner 1 enters a cleaning completed region before recognizing the charging stand during the wall-following process, the control unit 20 may control the driving unit 34 such that the robot cleaner 1 gets out of the cleaning completed region and moves to an uncleaned region (returning to step S6));
estimating the execution environment of the third work job program by updating the estimated execution environment of the second work job program based, at least in part, on the work content associated with the second work job program in the storage device, and ([0089] the charging stand is recognized in the wall-following process (S9));
wherein modifying the execution flow includes modifying the execution flow in response to determining that the estimated execution environment of the third work job program does not satisfy the environmental condition associated with the third work job program.  ([0089] When the charging stand is recognized in the wall-following process (S9), the robot cleaner 1 may perform docking to the charging stand (S8). [0090] On the other hand, when the robot cleaner 1 enters a cleaning completed region before recognizing the charging stand during the wall-following process, the control unit 20 may control the driving unit 34 such that the robot cleaner 1 gets out of the cleaning completed region and moves to an uncleaned region (returning to step S6))
Regarding claim 30, Ahn teaches wherein the work content of the first work job program includes physically manipulating a work object ([0074] the robot cleaner performs cleaning while traveling in a set travel mode (S2).), and wherein the environmental condition includes a condition of the work object, AMENDMENTPAC, 12 oF 18Do. No. FP17-1111-OOUS-YSK ([0074] when the robot cleaner 1 receives a cleaning start command (S1),)
SERIAL No. 16/655254wherein estimating the execution environment includes estimating a state of the work object after execution of the first work job program based, at least in part, on the work content associated with the first work job program in the storage device; and ([0078] In the course of performing the cleaning in the robot cleaner 1, the control unit 20 may determine whether or not a condition for returning to the charging stand is satisfied (S4). [0079] when the condition for returning to the charging stand is satisfied, it is determined that a cleaning end command is input through the input unit 32, the cleaning is completed, or the remaining capacity of the battery reaches a reference remaining capacity, or when the user inputs a return command.)
wherein modifying the execution flow includes modifying the execution flow in response to determining that the estimated state of the work object does not satisfy the environmental condition associated with the second work job program in the storage device.  (Fig. 3 flowchart yes or no arrows [0078] In the course of performing the cleaning in the robot cleaner 1, the control unit 20 may determine whether or not a condition for returning to the charging stand is satisfied (S4).)
Regarding claim 31, Ahn teaches wherein the operations further comprise setting a timing condition identifying a relationship of execution timings between at least two of the plurality of work job programs in accordance with a timing designation input, and (Fig. 3 S2 is before S7 [0053] The input unit 30 may include one or more input buttons. The input button may be provided on an upper surface of the body 10 so as to allow the user to easily press the input button. The user may input a command for controlling the robot cleaner 1 through the input button [0054] As an example, it is possible to input, through the input button, an identification command for identifying a cleaning region, a cleaning map, obstacle information, and the like, a setting command for setting a traveling method and the like, a cleaning start command, a cleaning end command, a return command for returning to a charging stand, or the like)
wherein modifying the execution flow includes modifying the execution flow to satisfy the timing condition.  (Fig. 3 flowchart yes or no arrows [0078] In the course of performing the cleaning in the robot cleaner 1, the control unit 20 may determine whether or not a condition for returning to the charging stand is satisfied (S4).)
Regarding claim 34, Ahn teaches wherein modifying the execution flow includes repeating, until the estimated execution environment of the selected work job program satisfies the environmental condition associated with the selected work job program, operations comprising: ([0069] The robot cleaner 1 may further include a storage unit 80 that stores various information such as status information, position information, cleaning mode, and obstacle information.)
modifying the execution flow to modify the one or more prior work job programs; ([0053] The input unit 30 may include one or more input buttons. The input button may be provided on an upper surface of the body 10 so as to allow the user to easily press the input button. The user may input a command for controlling the robot cleaner 1 through the input button [0054] As an example, it is possible to input, through the input button, an identification command for identifying a cleaning region, a cleaning map, obstacle information, and the like, a setting command for setting a traveling method and the like, a cleaning start command, a cleaning end command, a return command for returning to a charging stand, or the like [0074] when the robot cleaner 1 receives a cleaning start command (S1),)
re-estimating the execution environment based on a modification of one or more work contents associated with the modified one or more prior work job programs in the storage device without actually executing the execution flow; and ([0074] the robot cleaner performs cleaning while traveling in a set travel mode (S2). [0085] the control unit 20 controls the driving unit 34 such that the robot cleaner 1 moves from a current position to one point in the found uncleaned region or to one point around the found uncleaned region (S7). [0086] the robot cleaner 1 may search for the charging stand while performing wall-following from the moved point (S8).)
checking whether the re-estimated execution environment satisfies the environmental condition associated with the selected work job program. ([0074] Referring to FIG. 3, when the robot cleaner 1 receives a cleaning start command (S1), the robot cleaner performs cleaning while traveling in a set travel mode (S2).)
Claims 25-26,32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn (US 20190321979 A1) in view of Watanabe (US 20040133312 A1) in further view of Keller (US 9164656 B1)
Regarding claim 25, Ahn teaches further comprising generating data for displaying an input window in a user interface, the input window comprising: (Fig. 2 element 20 control unit, element 32 output unit)
a first input area for the content designation input and the environment designation input; and ([0056] The robot cleaner 1 may further include an output unit 32 for displaying status information or displaying output information in response to a command input to the input unit 30. [0057] The output unit 32 may be formed of any one of a light emitting diode (LED), a liquid crystal display (LCD), a plasma display panel, and an organic light emitting diode (OLED) and may output text, an image, or the like. In addition, the output unit 32 may include means for outputting sound, such as a beeper, a speaker, or the like.)
Ahn does not expressly disclose but Keller discloses a second input area for the flow designation input and the timing designation input.  (Col 6 Lines 49-54 The second feature is the GUI's representation of time. In the ROT, time is represented by the display's horizontal axis. A number of signposts 120, 122 are calibrated in hours and minutes, although other calibrations can be used. The horizontal placement of an icon on this axis represents the deadline by which the task it represents must be completed)
In this way, the system of Keller includes a timeline by which the task is to be completed. Like Ahn, Keller is concerned with monitoring and completing tasks.
Therefore, from these teachings of Ahn and Keller, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Keller to the system of Ahn since doing so would enhance the system by including a timeline by which the task is to be completed on a display.
Regarding claim 26, Ahn does not expressly disclose but Keller discloses wherein the input window further includes a list display area showing a list of the work jobs stored in the storage device, AMENDMENTPAGE 10 OF 18Do. No. FP17-1111-OOUS-YSK (Col 6 Lines 15-20 FIG. 1 shows a GUI on the front face of a hand-held computing and wireless communicating device 100 of the type mentioned above. A display 102 on device 100 contains various icons, i.e., graphical representations of things and events and text that is related to the functions of scheduling and monitoring tasks.)
SERIAL No. 16/655254wherein the method further comprises updating, in response to determining that a work job program is designated in the list display area, the data for displaying the first input area to enable the content designation input and the environment designation input for the designated work job program, and (Col 6 Lines 66-67 – Col 7 Lines 1-3 Tasks whose icons are to the right of bridge 124 are those whose deadlines have not yet arrived in time. Those to the left are tasks whose deadlines have passed. When a moving icon approaches bridge 124, the task that the icon represents is now due)
wherein generating the execution flow includes: 
generating the execution flow in accordance with the flow designation input that includes transferring the plurality of work job programs from the list display area to the second input area; and updating the display data for the second input area so as to display the execution flow.  (Col 6 Lines 15-20 FIG. 1 shows a GUI on the front face of a hand-held computing and wireless communicating device 100 of the type mentioned above. A display 102 on device 100 contains various icons, i.e., graphical representations of things and events and text that is related to the functions of scheduling and monitoring tasks Col 6 Lines 66-67 – Col 7 Lines 1-3 Tasks whose icons are to the right of bridge 124 are those whose deadlines have not yet arrived in time. Those to the left are tasks whose deadlines have passed. When a moving icon approaches bridge 124, the task that the icon represents is now due)
In this way, the system of Keller includes a timeline by which the task is to be completed. Like Ahn, Keller is concerned with monitoring and completing tasks.
Therefore, from these teachings of Ahn and Keller, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Keller to the system of Ahn since doing so would enhance the system by including a timeline by which the task is to be completed on a display
Regarding claim 32, Ahn teaches wherein the operations further comprise generating data for displaying an input window in a user interface, the input window comprising: (Fig. 2 element 20 control unit, element 32 output unit)
a first input area for the content designation input and the environment designation input; and ([0056] The robot cleaner 1 may further include an output unit 32 for displaying status information or displaying output information in response to a command input to the input unit 30. [0057] The output unit 32 may be formed of any one of a light emitting diode (LED), a liquid crystal display (LCD), a plasma display panel, and an organic light emitting diode (OLED) and may output text, an image, or the like. In addition, the output unit 32 may include means for outputting sound, such as a beeper, a speaker, or the like.)
Ahn does not expressly disclose but Keller discloses a second input area for the flow designation input and the timing designation input.  (Col 6 Lines 49-54 The second feature is the GUI's representation of time. In the ROT, time is represented by the display's horizontal axis. A number of signposts 120, 122 are calibrated in hours and minutes, although other calibrations can be used. The horizontal placement of an icon on this axis represents the deadline by which the task it represents must be completed)
In this way, the system of Keller includes a timeline by which the task is to be completed. Like Ahn, Keller is concerned with monitoring and completing tasks.
Therefore, from these teachings of Ahn and Keller, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Keller to the system of Ahn since doing so would enhance the system by including a timeline by which the task is to be completed on a display.
Regarding claim 33, Ahn does not expressly disclose but Keller discloses wherein the input window further includes a list display area showing a list of the work jobs stored in the storage device, AMENDMENTPAGE 13 OF 18Do. No. FP 17-1111 -OOUS-YSK (Col 6 Lines 15-20 FIG. 1 shows a GUI on the front face of a hand-held computing and wireless communicating device 100 of the type mentioned above. A display 102 on device 100 contains various icons, i.e., graphical representations of things and events and text that is related to the functions of scheduling and monitoring tasks.)
SERIAL No. 16/655254wherein the operations further comprise updating, in response to determining that a work job program is designated in the list display area, the data for displaying the first input area to enable the content designation input and the environment designation input for the designated work job program, and (Col 6 Lines 66-67 – Col 7 Lines 1-3 Tasks whose icons are to the right of bridge 124 are those whose deadlines have not yet arrived in time. Those to the left are tasks whose deadlines have passed. When a moving icon approaches bridge 124, the task that the icon represents is now due)
wherein generating the execution flow includes: 
generating the execution flow in accordance with the flow designation input that includes transferring the plurality of work job programs from the list display area to the second input area; and 
updating the display data for the second input area so as to display the execution flow.  (Col 6 Lines 15-20 FIG. 1 shows a GUI on the front face of a hand-held computing and wireless communicating device 100 of the type mentioned above. A display 102 on device 100 contains various icons, i.e., graphical representations of things and events and text that is related to the functions of scheduling and monitoring tasks Col 6 Lines 66-67 – Col 7 Lines 1-3 Tasks whose icons are to the right of bridge 124 are those whose deadlines have not yet arrived in time. Those to the left are tasks whose deadlines have passed. When a moving icon approaches bridge 124, the task that the icon represents is now due)
In this way, the system of Keller includes a timeline by which the task is to be completed. Like Ahn, Keller is concerned with monitoring and completing tasks.
Therefore, from these teachings of Ahn and Keller, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Keller to the system of Ahn since doing so would enhance the system by including a timeline by which the task is to be completed on a display
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH TRAN whose telephone number is (313)446-6642. The examiner can normally be reached 7:30am-4:30pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.A.T./Examiner, Art Unit 3664                                                                                                                                                                                                        
/KHOI H TRAN/ Supervisory Patent Examiner, Art Unit 3664